                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ERIK BEAUCHAMP,

       Petitioner,

v.                                                         Case No. 17-13986

RANDALL HAAS,

     Respondent.
____________________________________/

        OPINION AND ORDER DENYING “PETITION FOR WRIT OF HABEAS
          CORPUS” AND DENYING A CERTIFICATE OF APPEALABILITY

       Petitioner Erik Beauchamp filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Petitioner challenges his Wexford County Circuit Court

jury trial conviction for second-degree murder, Mich. Comp. Laws § 750.317, for which

he received a sentence of thirty-seven years, six months to sixty years' imprisonment.

The petition raises two claims: (1) that the trial court erred in failing to instruct the jury

on the lesser offense of voluntary manslaughter; and (2) that the prosecutor committed

multiple instances of misconduct during closing argument. For the reasons provided

below, the court will deny the petition. The court will also deny a certificate of

appealability.

                                     I. BACKGROUND

       Petitioner's conviction arises from the August 8, 2014 shooting death of Lindsey

Morgan. The Michigan Court of Appeals affirmed Petitioner’s second-degree murder

conviction. People v. Beauchamp, 2016 WL 3421405 (Mich. Ct. App. June 21, 2016). Its

description of trial testimony is summarized below. That court’s factual findings are
presumed correct on habeas review. 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009).

       Petitioner and Morgan, both alcoholics, had two children together and an on-

again, off-again relationship. Beauchamp, 2016 WL 3421405, at *1. Morgan

occasionally left Petitioner for another man, their neighbor Joseph Traylor. Two days

before Petitioner shot and killed Morgan, they had a fight. Id. The next day, Petitioner

saw Morgan “put the children into her mother’s van and leave.” Id. Shortly thereafter, on

the phone, Morgan taunted Petitioner about losing his children. Id. She also texted him

to say, “I’m sorry, but I am done.” Id.

       The next day, Petitioner went to work, but left because he was unable to focus

due to being upset. Id. at *2. After returning home, he told his mother “he loved her and

was sorry he had to kill himself.” Id. He went into the woods behind his property with a

few bottles of beer, a 12-gauge shotgun, and a .22 caliber pistol. Id. His mother called

police. Officer Daniel Johnson arrived and spoke to Petitioner on the phone. Id. When

Petitioner “refused to come out of the woods to talk[,]” the officer decided he could take

no action because Petitioner had not committed a crime. Id.

       Defendant testified at trial that he both “wanted to die” but also wanted to

confront Morgan. Id. His sister said he called her, saying he was going to kill both

Morgan and Traylor, the neighbor. Id. Morgan’s mother also testified that Morgan told

her that Petitioner had called Morgan and had said he was coming to kill her. Id.

       A friend driving to Traylor’s house to meet Morgan saw Petitioner “walking toward

the house with a shotgun.” Id. When Petitioner reached the house, he broke in, and

“began beating the door” of the bathroom where Morgan had taken the children. Id. at



                                             2
*3. “Morgan came out and the two began struggling over the shotgun[.]” Id. The fight

continued through the house with Petitioner repeatedly punching Morgan. Id. Morgan

also hit Petitioner “a couple of times in the head with the shotgun they were both

holding.” Id. The shotgun went off, “Morgan got ahold of [it]” and ran out of the house.

Id. Outside the house, Petitioner shot Morgan three times with his pistol, twice in the

head, and also beat her with the pistol. Id. “Morgan died as a result of the gunshot

wounds.” Id.

       The jury acquitted Petitioner on the first-degree murder charge but convicted him

of second-degree murder. Id. He raised two issues on direct appeal: (1) that the trial

court erred in denying his request for a jury instruction on the lesser-included offense of

voluntary manslaughter; and (2) that the prosecutor engaged in misconduct during

closing argument.

       The Michigan Court of Appeals rejected both issues and affirmed the conviction.

Id. The Michigan Supreme Court denied Petitioner leave to appeal in a standard form

order. People v. Beauchamp, 500 Mich. 925, 888 N.W.2d 105 (2017). Petitioner’s timely

pro se habeas petition followed, in which he presents the same two issues raised before

the state appellate courts.

                                     II. STANDARD

       28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect
       to any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim —

                                             3
       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law, or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–

06 (2000) (O'Connor, J., concurring). An “unreasonable application” occurs when “a

state-court decision unreasonably applies the law of [the Supreme Court] to the facts of

a prisoner’s case.” Id. at 409. “[A] federal habeas court may not issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

       The AEDPA “imposes a highly deferential standard for evaluating state-court

rulings . . . and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citation omitted). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation and citation omitted).

The Supreme Court has emphasized “that even a strong case for relief does not mean

the state court’s contrary conclusion was unreasonable.” Id. at 102. Pursuant to §

2254(d), “a habeas court must determine what arguments or theories supported or . . .

could have supported, the state court’s decision; and then it must ask whether it is

                                              4
possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision” of the Supreme Court. Id. A “readiness

to attribute error [to a state court] is inconsistent with the presumption that state courts

know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

correctness only with clear and convincing evidence. Id. Moreover, for claims that were

adjudicated on the merits in state court, habeas review is “limited to the record that was

before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                      III. DISCUSSION

                                  A. JURY INSTRUCTION

       On the issue of whether Petitioner was entitled to a lesser-offense instruction on

voluntary manslaughter, the state court of appeals held that the trial court did not err in

ruling against Petitioner’s request. Reviewing Michigan law, it noted that a defendant is

entitled to a lesser-included offense instruction “if it is rationally supported by the

evidence[,]” and that “[v]oluntary manslaughter is a necessarily included lesser offense

of murder.” Beauchamp, 2016 WL 3421405, at *4 (citing People v. Mendoza, 468 Mich.

527, 533, 541, 664 NW2d 685 (2003)). However, analyzing the elements of voluntary

manslaughter, it held that Petitioner’s explanation for provocation was unavailing,

especially given that an aggressor cannot use self-defense to reduce a charge from

murder to manslaughter. Id. at *5 (citations omitted). It also found that no reasonable

jury could find that Petitioner lacked adequate time to cool down between the time

Morgan took his children away and his fatal attack on her, when during the intervening



                                               5
fifteen hours Petitioner “called his mother, cleaned up camping equipment, went to his

mother's house and slept, went to work the next morning, collected and cashed his

paycheck, bought items at a store, went to his property, walked around in the woods,

and walked about three miles to Traylor's house.” Id.

       A trial court’s failure to give a “lesser-included-offense” jury instruction can violate

due process. Bowling v. Parker, 344 F.3d 487, 499 (6th Cir. 2003) (citing Beck v.

Alabama, 447 U.S. 625 (1980)). However, “due process does not require an instruction

on a lesser-included offense if the evidence does not support such an instruction.” Id. at

500 (citing Hopper v. Evans, 456 U.S. 605 (1982)).

       In Bowling, the Sixth Circuit analyzed a similar failure to instruct the jury on

manslaughter as a lesser-included offense of murder. Id. at 499. The court determined

that the petitioner had not established a necessary element of a triggering event

causing “extreme emotional disturbance,” sufficient to explain a fatal shooting which

followed a “minor car accident.” Id. at 500, 502. The Bowling court found the Kentucky

Supreme Court’s conclusions not unreasonable in its “determin[ation] that the evidence

at trial would not permit a rational jury to find extreme emotional disturbance,” and that

the requested instruction was not necessary. Id. at 500, 502.

       Similarly, the evidence before the state courts in Petitioner’s case did not support

an instruction of voluntary manslaughter. The Michigan Court of Appeals was not

unreasonable to hold that no rational jury could find Petitioner had grounds for

provocation or that fifteen hours was an insufficient time for Petitioner to control his

emotions. Beauchamp, 2016 WL 3421405, at *4-5.




                                              6
                            B. PROSECUTOR MISCONDUCT

       Petitioner charges several instances of error during the prosecutor’s closing

statement, including those Petitioner alleges were unsupported by the evidence and

denigrated the defense. He challenges such remarks as “murder in the nth degree”

(based on photographs of the victim); that Petitioner was “not an enraged boyfriend,

he’s an executioner . . . a militant on a mission”; and that if he was “super nuts . . . Why

didn’t he kill more people?” (ECF No. 9-22, PageID.2364.)

       The state court of appeals found Petitioner’s objections to be without merit as the

remarks were either supported by the evidence, responsive to defense theories, or

permissible as “colorful rhetoric.” Id. at *7-8. The single instance the court found

“improper” as not based on evidence was isolated, immediately objected to, and was

addressed by curative instruction. Id. at *6.

       On habeas corpus review, prosecutorial misconduct violates the Constitution only

if a prosecutor’s comments “‘so infected the trial with unfairness as to make the

resulting conviction a denial of due process.’” Parker v. Matthews, 567 U.S. 37, 45

(2012) (quoting Darden v. Wainwright, 477 U.S. 168, 181 (1986) and confirming Darden

as the “clearly established Federal law” on this issue). The Darden decision provides

state courts “significant leeway to evaluate prosecutorial misconduct claims on a case-

by-case basis.” Halvorsen v. White, 746 Fed. App’x 489, 497 (6th Cir. 2018) (citing

Parker, 567 U.S. at 48). Even where prosecutors’ statements were so extreme as to be

“universally condemned,” the inquiry remains whether due process was denied. Darden,

477 U.S. at 181.




                                                7
       On habeas review, the AEDPA raises the bar even higher than the “high

standard” set by Darden. Halvorsen, 746 Fed. App’x at 499. To obtain habeas relief,

“[t]he misconduct must so clearly violate Darden that the state court’s failure to identify it

was not just erroneous, but ‘objectively unreasonable.’” Id. at 497 (citing Williams, 529

U.S. at 409).

       The prosecutor’s remarks here do not remotely rise to Darden’s example, in

which the prosecutor referred to the defendant as an “animal” and expressed the wish

that he “could see [the defendant] with no face, blown away by a shotgun.” Darden, 477

U.S. at 180, nn.11 & 12. Nor was habeas relief granted in Halvorsen, where the

prosecutor referred to the defendant as “the executioner of three people” and cited

notorious historical murderers by name to argue for the death penalty. 746 Fed. App’x

at 499, 500; see also DeJesus v. Lafler, 2006 WL 3759911, at *7 (E.D. Mich. Dec. 20,

2006), aff'd on other grounds, 277 F. App'x 594 (6th Cir. 2008) (remarks that defendants

were “brutal and savage murderers” and “sadistic executioners” were improper, but

jurors were likely not misled “[i]n light of substantial evidence that [defendants

participated in] committing a brutal murder”).

       Further, many of the remarks to which Petitioner objects were in response to the

defense theory that Petitioner killed Morgan on impulse or provocation rather than with

pre-meditation. In the face of testimony of multiple witnesses (including Petitioner’s own

sister) that Petitioner intended to kill Morgan, the state court was not unreasonable to

find that the prosecutor’s remarks did not deprive Petitioner of a fair trial.




                                              8
                         IV. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (internal citation and quotation marks omitted). In this case, reasonable

jurists would not debate the conclusion that the petition fails to state a claim upon which

habeas corpus relief should be granted. The court will deny a certificate of appealability.

                                     V. CONCLUSION

       Petitioner is not entitled to habeas corpus relief for the state trial court’s jury

instruction or for the prosecution’s closing statement. The petition for a writ of habeas

corpus and a certificate of appealability are denied. Accordingly,

       IT IS ORDERED that Petitioner’s “Petition for Writ of Habeas Corpus” is

DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                                   s/Robert H. Cleland                       /
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
Dated: November 5, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 5, 2019, by electronic and/or ordinary mail.

                                                    s/Lisa Wagner                            /
                                                    Case Manager and Deputy Clerk
                                                    (810) 292-6522
                                               9
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-13896.BEAUCHAMP.HabeasDenied.PLS.RMK.docx




                                                   10
